DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claim(s) 5, 7-10, 15-19, drawn to flaked tantalum powder in the reply filed on December 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4, 6, and 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election made without traverse in the reply filed on December 27, 2021.

Information Disclosure Statement
The information disclosure statement filed June 30, 2020 appears to have a typographical error. The item numbered “20111510168” appears intended to recite the Japanese published patent application JP2011510168A (one fewer “1”), which is attached. JP2011510168A has been considered, but no document numbered “20111510168” could be located.

Claim Interpretation
Each of claims 5, 7-10, and 15-19 recites quantities modified by “about”. The specification does not provide specific numerical bounds as to how “about” is to be interpreted; 

Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  
The phrase “bulk density of the power” on the second lines of both claim 10 and claim 19 should read “bulk density of the powder”. Scott bulk density is a measure of powder density, not power density.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US5448447), cited in the IDS dated January 11, 2019.
about (emphasis added) 1,500 ppm recited in claim 15. Regarding the optionally claimed boron and/or phosphorus, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation; therefore, powder need not comprise boron and/or phosphorus in order to meet the limitations of claims 5 and 15. The claimed statement “suitable for use in a high frequency capacitor” sets forth an intended use of the powder which limits the patentability of the claimed powder to structure capable of performing the intended use. Given the nitrogen composition (Table 1) and considering Chang explicitly describes the tantalum powder as “capacitor grade” (column 1 lines 9-11), the tantalum powder disclosed by Chang would be expected to be structurally capable of being suitable for use in a high frequency capacitor.
Regarding claim 8, examples of the tantalum powder disclosed by Chang comprise oxygen in amounts in ppm by weight of: 2095 ppm (Ex 2 Table 1), and 2220 ppm (Ex 5 Table 1), both of which meet the limitation wherein the tantalum powder has an oxygen content of from about 800 to about 3000ppm.

Claim(s) 5, 8, 10, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (WO2001064374A2), cited in the IDS dated March 4, 2021.
Regarding claims 5, 15, and 16, Rao discloses a flaked tantalum powder (page 3 lines 10-15) suitable for use in a capacitor (“for use in such applications as capacitors and the like” 
Regarding claim 8, the example powder disclosed by Rao (Example 2, Table 3) which directly meets the nitrogen amount of claim 5, comprises 1959 ppm oxygen, which directly meets the additional limitations recited in claim 8.
Regarding claims 10 and 19, Rao discloses the Scott bulk density of the power is preferably within the range of about 26 to 32 g/in3 (page 3 lines 24-26) which converts to about 1.59 to 1.95 g/cm3. The entire range of the Scott bulk density disclosed by Rao directly meets the claimed ranges of from about 1.4 to about 2.0 g/cm3 of claim 10 and from about 1.55 to about (emphasis added) 1.9 g/cm3 of claim 19.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US5448447), as applied to claims 5 and 15 above.
Regarding claim 16, Chang does not disclose a specific example with an amount of nitrogen within the claimed range, but Chang discloses that the flaked tantalum powder comprises nitrogen within the range of from 500 to 7000 ppm (column 2 lines 64-66), which .	

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (WO2001064374A2), as applied to claim 5 above.
Regarding claim 7, Rao is silent on the amount of boron in the specific tantalum powder composition relied upon to meet the nitrogen content of present claim 5 (Table 3), but Rao discloses an example of the powder in which the boron content is 3 ppm (Example 1 Table 1)., and other examples in which the amount of boron averages to 1 ppm (Example 4 Tables 4 and 9). Overall, Rao discloses the tantalum powder comprises nitrogen within the range of from about 1,500 ppm to about 4,000 ppm (page 2 lines 21-23, page 3 lines 27-29). Considering, Rao discloses examples for which the amount of boron directly meets the boron composition limitations of claim 7 (Tables 1 and 4), and Rao discloses an overall nitrogen composition overlapping the claimed range (page 2 lines 21-23, page 3 lines 27-29), as a whole, Rao discloses composition ranges overlapping that of claim 7. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 9, Rao discloses that the example relied upon to meet the nitrogen composition of present claim 5 was doped with 50 ppm of phosphorus (page 7 lines 26-27), but Rao directly discloses in other examples that the initially doped amount of phosphorus decreases upon subjecting the powder to nitriding treatment (page 7 lines 6-20). Rao does, however, disclose that the powder as a whole can have a phosphorus content, such as from about 50 ppm to about 100 ppm (page 4 lines 1-2), which overlaps the claimed range, and overall, Rao discloses the tantalum powder comprises nitrogen within the range of from about 1,500 ppm to about 4,000 ppm (page 2 lines 21-23, page 3 lines 27-29), which overlaps the claimed amount of nitrogen. Rao thereby discloses powder compositions overlapping the .	

Claims 5, 7-9, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 7066975) in view of Chang (US 5448447).
Regarding claims 5, and 15-16, Oda discloses tantalum powder (powder of tantalum column 4 lines 4-6, metallic powder consisting essentially of tantalum Oda claim 1), suitable for use in a high frequency capacitor (column 1 lines 20-36). Oda discloses the tantalum powder comprises nitrogen within the range of 50 to 20,000 ppm (column 4 lines 4-12, Oda claim 1), and optionally phosphorus and/or boron (Oda claims 1 and 14). The composition disclosed by Oda encompasses that of claims 5 and 15-16. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
The example powder disclosed by Oda has a fibrous morphology (“column-like shape similar to a whisker” column 10 lines 33-34, Oda claim 9). Oda does not disclose flaked powder.
Chang teaches flaked tantalum powder (title, column 2 lines 18-20, base metal which is tantalum column 3 lines 60-68, column 10 line 45), suitable for use in a capacitor (capacitor grade powder column 1 lines 9-11). Chang teaches that the flaked tantalum powder comprises nitrogen within the range of from 500 to 7000 ppm (column 2 lines 64-66). Chang teaches that the base material morphologies suitable for the taught purpose include nodular, chip, flake and shall fibrous powder morphologies (column 4 lines 14-18, Chang claim 3). Chang teaches a flake morphology for the examples in which a specific powder morphology is selected (column 11 lines 15-37).
Both Oda and Chang teach nitrogen-containing tantalum powder suitable for use in a capacitor. Chang recognizes both fibrous and flaked tantalum morphologies are suitable for use 
Given Chang’s recognition of flaked tantalum powder morphology as an alternative to fibrous tantalum powder morphology, it would have been obvious for one of ordinary skill in the art to form the nitrogen containing tantalum powder which has a fibrous morphology (“column-like shape similar to a whisker” Oda column 10 lines 33-34, Oda claim 9) to have a flaked morphology to yield the predictable result of nitrogen-containing tantalum powder suitable for a capacitor. See MPEP 2143(B) and 2144.06(II). Further, in view of Chang’s deliberate selection and exemplification of flaked powder (column 11 lines 15-37), one of ordinary skill in the art of nitrogen-containing tantalum powder suitable for use in a capacitor would have been directed to flaked tantalum powder over the other powder morphologies which Chang teaches as alternatives (column 4 lines 14-18, claim 3).
Regarding claims 7, 17, and 18, Oda discloses boron is present in the tantalum powder (Oda claims 1 and 14) and is present in an amount of 10 to 300 ppm (Oda claim 15). The range disclosed by Oda overlap the ranges recited in claims 7, 17, and 18. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 8, Oda discloses oxygen is present in said metallic powder in an amount of from 2,800 to 4,800 ppm (Oda claim 10). The range disclosed by Oda overlaps the claimed range in present claim 8. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 9, Oda discloses phosphorus is present in the tantalum powder (Oda claims 1 and 14) and is present in an amount of 10 to 300 ppm (Oda claim 15). The range disclosed by Oda overlaps the range recited in claim 9. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US5448447), as applied to claim 5 above, and further in view of Rao (WO2001064374A2).
Regarding both claims 10 and 19, Chang discloses that he powder has a compressed (pressed) density of 5 to 7 g/cm3 (column 8 lines 13-16), but Chang provides no direction on the Scott (uncompressed) bulk density of the powder required to obtain the disclosed result.
Rao teaches a flaked tantalum powder (page 3 lines 10-15) suitable for use in a capacitor (“for use in such applications as capacitors and the like” page 1 line 5). Rao teaches the tantalum powder comprises nitrogen within the range of from about 1,500 ppm to about 4,000 ppm (page 2 lines 21-23, page 3 lines 27-29). Rao teaches that the Scott bulk density of the power is preferably within the range of about 26 to 32 g/in3 (page 3 lines 24-26) which converts to about 1.59 to 1.95 g/cm3. The compressed and/or sintered densities which Rao attains are 4.8 to 5.5 g/cm3 (page 3 lines 18-21, Tables 1-3, 5, and 9).
Both Rao and Chang teach nitrogen-containing flaked tantalum powder comprising nitrogen for use in a capacitor. The powder material disclosed by Chang must have some bulk density before it is compressed (a Scott bulk density). 
It would have been obvious for one of ordinary skill in the art to set the Scott bulk density of the powder disclosed by Chang to about 26 to 32 g/in3 taught by Rao (page 3 lines 24-26) which converts to about 1.59 to 1.95 g/cm3 because it would have been necessary for one of ordinary skill in the art to look to the art to determine appropriate Scott bulk densities in order to form capacitor material from flaked nitrogen-containing tantalum powder, and Rao teaches that a Scott bulk density of about 26 to 32 g/in3 (about 1.59 to 1.95 g/cm3) can attain the pressed densities disclosed by Chang from the same type of material for the same intended use. All values in the Scott bulk density range of about 26 to 32 g/in3 (about 1.59 to 1.95 g/cm3) directly 3 of claim 10 and from about 1.55 to about (emphasis added) 1.9 g/cm3 of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Both US4154609 and US4229217 disclose a porous body useful as a capacitor formed from tantalum powder. Embodiments mix tantalum powder with boron nitride lubricant (see Example 3 in each reference) which would necessarily add some amount of boron and nitride to the powder. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736